SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the 3 month period ended June 30,2009 Commission file number 000-26235 LION CAPITAL HOLDINGS, INC. (Name of Small Business Issuer in Its Charter) Delaware 52-2191043 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8140 North Mopac, Bldg 1, Ste 125 Austin, Texas (Address of principal executive office) (Zip Code) Issuer's telephone number, including area code (512) 615-2453 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o At June 30, 2009, a total of 14,851,079 shares of registrant's Common Stock were outstanding. TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Disclosure Controls and Procedures 18 PART II OTHER INFORMATION 19 Item 6. Exhibits, Lists, and Reports on Form 8-K 19 Signatures 20 2 Part I - FINANCIAL INFORMATION Item 1. Financial Statements.
